DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wlodarczyk et al. 2014/0261758.
In regard to claim 1, Wlodarczyk et al. discloses (fig. 11c) a female connector 
comprising a hollow female member 1 substantially in a shape of a cylinder 110D, wherein 
an inner circumferential face of the female member includes a first region 115, and 
a second region 114D that is arranged on a tip side of the first region 115, 
the first region and the second region are adjacent to each other, the first region 115 has a female tapered face whose inner diameter increases toward the tip of the female member, 
and the second region 114D has a cylindrical face whose inner diameter is constant along a central axis direction (see paragraph 59).

a second region 114 that is arranged on a tip side of the first region, the first region 115 is composed of a first female tapered face whose inner diameter increases toward the tip of the
female member, the second region is composed of a second female tapered face 114 whose inner diameter increases toward the tip of the female member, and the second female tapered face 
has a taper angle smaller than that of the first female tapered face (see fig. 11A),
wherein the female connector is capable of being connected to a male connector 400 including a rod-shaped male member 402, and 
the inner circumferential face of the female member is configured such that a seal is formed between the first region 115 and the male member (at surface 409) when the male connector is connected to the female connector.
In regard to claim 3, wherein the first region 115 and the second region 114D are adjacent to each other.
In regard to claim 4, wherein the female connector is capable of being connected 
to a male connector 400D including a rod-shaped male member 402D, and the inner
circumferential face of the female member is configured such that a seal is formed between the first region 115 and the male member 409 when the male connector is connected to the female connector (see paragraph 59, where it states that contact between 115 and 409 creates a “butt” seal).
In regard to claim 5, wherein the inner circumferential face of the female member is 
configured such that no seal is formed between the male member and the inner circumferential 

In regard to claim 7, further comprising a contact portion 117 configured to be brought 
into contact with the male connector 425, in a direction that is parallel to a longitudinal direction
of the male member, substantially at the same time as formation of the seal between the 
first region and the male member.
Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blose et al. 5,423,579.
In regard to claim 1, Blose et al. discloses (fig. 6) a female connector comprising a hollow female member 80 substantially in a shape 
of a cylinder, wherein an inner circumferential face of the female member includes a first 
region 85, and a second region (cylindrical portion to the left of surface 85 in fig. 6) that is arranged on a tip side of the first region 85, 
the first region and the second region are adjacent to each other, the first region 85 has a female tapered face whose inner diameter increases toward the tip of the female member 80, 
and the second region has a cylindrical face whose inner diameter is constant along 
a central axis direction.
In regard to claim 4, wherein the female connector is capable of being connected 
to a male connector 70 including a rod-shaped male member, and the inner circumferential 

In regard to claim 5, wherein the inner circumferential face of the female member 
is configured such that no seal is formed between the male member and the inner circumferential face other than in the first region 85 when the male connector 70 is connected to the female member 80.
In regard to claim 6, wherein an outer circumferential face 75 of the male member 70 to which the female connector 80 is capable of being connected includes a male tapered face 75 whoseouter diameter decreases toward a tip of the male member, and the first region 85 has a taper angle larger than that of the male tapered face (see fig. 6).
In regard to claim 7, further comprising a contact portion (shoulder portions on the male and female members between the two threaded portions 21 and 22 shown in fig. 1) configured to
be brought into contact with the male connector, in a direction that is parallel to a longitudinal
direction of the male member, substantially at the same time as formation of the seal between the
first region and the male member.
Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rome et al. 7,347,458.
In regard to claim 1, Rome et al. discloses a female connector 48 (see fig. 3B) comprising a hollow female member substantially in a shape of a cylinder, wherein an 
inner circumferential face of the female member includes a first region (tapered portion below cylindrical portion 54), and a second region 54 that is arranged on a tip side of the first region 9, 

and the second region has a cylindrical face whose inner diameter is constant along 
a central axis direction.
In regard to claim 8, wherein an outer circumferential face of the female member is 
provided with a protrusion 52 configured to be threaded into a male connector 50 to which the 
female connector is connected.
In regard to claim 9, wherein the female connector is provided with an indicator that 
matches an indicator provided in the male connector when the male connector is connected 
to the female connector (the top end surface of 48 abuts a surface on 50 when 50 is threaded onto 48 stop further threading from occurring, indicating that the two connectors are fully joined).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679